 

9

10

 

 

Case 1:18-cv-02636-CKK Document 14 Filed 03/01/19 Page 1 of 13

MICHAEL S, BENT, pro se

Plaintutf,

UNITED STATES DISTRICT COURT
FOR THE

RECEIVED

FEB 26 2018

Clerk, U.S. District and
Bankruptcy Courts

DISTRICT OF COLUMBIA

Case No. 1:18-cv-02636-RDM

SECOND AMENDED COMPLAINT

UNNAMED CAPITOL POLICE ONE, et al., FOR MONEY DAMAGES

in official and individual capacity,

Defendants.

Civil Action

RECUSAL DEMAND

Judge: The Honorable Randolph D. Moss

 

INTRODUCTION

1. Comes now the pro se Plaintiff. MICHAEL S. BENT, making the following complaint

under the federal Constitution, and do hereby allege. attests. and avers as follows:

[. PARTIES

PLAINTIFF

2. Pro se Plainuff MICHAEL S. BENT (hereafter, “Plaintiff? Bent”) is a resident of the County

of Clark within the State of Washington. Plaintiff Bent brings this action in his own right,

SLOOND AMENDED COMPLAINT FOR MONLY DAMAGES

 
9

10

12

 

 

Case 1:18-cv-02636-CKK Document 14 Filed 03/01/19 Page 2 of 13

PUBLIC DEFENDANTS

3. Defendants are Capitol Police Officer McCullough, Officer Giovanni, Officer N-8, Officer
Brown and Chief of Police Jeffery Smith. All are assigned and authorized under 40 U.S.C.
§ 6121 et seq., to police the United States Supreme Court building and grounds'.
Detendant Capitol Police Officers are sued in both their official and individual capacity.
Chief of Police Jeffery Smith is sued in his official capacity.

I. JURISDICTION and VENUE

4. This suit raises federal questions under the United States Constitution, particularly the
Fourth and Fifth Amendments, and under federal law including 40 U.S.C. § 6121 et seq.;
the Federal Tort Claims Act, 28 U.S.C. § 2674; and as federal action under “Bivens” ?.

5. This federal District Court has original jurisdiction under 28 U.S.C. § 1331 and
supplemental jurisdiction under 28 U.S.C. § 1367, given that claims for relief derive from
the United States Constitution and the laws of the United States.

6. This Court has authority to award the requested damages relicf under 28 U.S.C. § 2674.

7. Venue is proper in this district pursuant to 28 U.S.C. § 1391(e) because the defendants are
officers or employces of the United States acting in their official capacity and the primary

acts giving rise lo this claim occurred in this district.

 

'40 U.S.C.8 6121, General

(a) AUTHORITY OF MARSHAL OF THE SUPREME COURT AND SUPREME COURT POLICE—
In accordance with regulations prescribed by the Marshal of the Supreme Court and approved by the
Chicf Justice of the United States. the Marshal and the Supreme Court Police shall have authority— (1)
to police the Supreme Court Building and grounds and adjacent streets to protect individuals and
property.

* “An agent acting—albeit unconstitutionally—in the name of the United States possesses a far greater
capacity for harm than an individual trespasser exercising no authority other than his own, ... [and]
"where federally protected rizhts have been invaded, it has been the rule from the beginning that courts
will be alert to adjust their remedies so as to grant the necessary relief." Bivens v. Six Unknown Nained
-lvents of the Fed. Burean of Narcotics, ANZ US. 388, 392.91 S.Ct. 1999 (1971).

SUCOND AMENDED COMPLAINT FOR MONEY DAMAGES

4

 
Ww

10

I]

12

13

15

16

17

19

 

 

Case 1:18-cv-02636-CKK Document 14 Filed 03/01/19 Page 3 of 13

Ill. FACTUAL ALLEGATIONS

INTERUPTED DELIVERY OF PLAINTIFF’S PETITION
TO THE SUPREME COURT

8. On November 15, 2018, Plaintiff Bent and brother Ronald A. Bent attempted to file two
petitions for certiorari with the Supreme Court Clerk. However, while attempting to enter
through the north entrance they were redirected by the attendant officer to instead deposit
all documents at a booth north of the courthouse on the public walkway. The officer could
not cite statutory authority but Plaintiff Bent complied under duress. See Affidavit of
Ronald Bent (Dockct 1 Attachment 2).

9. Plaintiff Bent and brother proceeded to the booth where Officer McCullough instructed
Plaintiff Bent to place all documents related to the first petition into a large plastic bag.
Plaintiff Bent complied under duress after requesting permission from Officer McCullough
to take the petition documents directly to the Clerk of the Supreme Court. Officer
McCullough left with the first petition in the bag.

10. Officer Giovanni appeared from the booth when Plaintiff Bent sought to deliver his second
petition. Officer Giovanni instructed Plaintiff Bent to place all documents related to the
second petition into another large plastic bag. Plaintiff Bent complied under duress afler
requesting permission from Officer Giovanni to take the petition directly to the Clerk of the
Supreme Court. Officer Giovanni left with the second petilion in the bag.

11. On January 9, 2019 at approximately 11:00am, Plaintiff Bent returned with Niyati Jhaveri
allempting to file a consolidated petition with the Supreme Court Clerk. However, again
while attempting to enter through the north entrance they were interrupted by an attendant

officer asking if Bent had authorization (presumably from the only person directing his

SECOND AMENDED COMPLAINT FOR MONLY DAMAGES

eye

 
9

10

12

13

17

18

19

Case 1:18-cv-02636-CKK Document 14 Filed 03/01/19 Page 4 of 13

policing, the Chief of Police) to present documents dircctly to the Clerk. Sce Affidavit of
Niyati Jhaveri, Appendix pla.

12. Lacking such privilege, Bent was redirected by the attendant officer to instead deposit all
documents at a booth north of the courthouse on the public walkway. Again, this officer
could not cite statutory authority but Plaintiff Bent complied under duress.

13. Plaintiff Bent and Ms. Jhaveri proceeded to the booth where Officer Garris instructed
Plaintiff Bent to place a sticker marked with “badge RG/455” on one booklet and then to
place all documents related to the petition into a large plastic bag. Plaintiff Bent complied
under duress after complaining the documents ought to be taken directly to the Clerk of the
Supreme Court.

14. Officer Garris left with the petition documents in the bag. This effected a confiscation,
without probable cause shown, of Bent’s papers under the direction of the Chief of Police
but, perhaps needless to say, “the alternative of resistance, [would be fi utile? and possibly]
amount to crime.” Bivens, 403 U.S. at 395. Bent’s documents confiscated by Officer Garris
on January 9" sought review of a Ninth Circuit decision concerning 42 U.S.C. §§ 651-669
(“Title [V-D”), and substantial compensation under the Taking Clause from a county
municipality.

15. On January 10, 2019, Plaintiff Bent and Ms. Jhaveri again returned to the Court attempting
to file another petition with the Supreme Court Clerk. Plaintiff Bent and Ms, Jhaveri

proceeded to the booth where Officer Brown instructed Plaintiff Bent to place a sticker

 

 

 

**An agent acting—albeit unconstitutianally—in the name of the United States possesses a far greater
capacity for harm than an individual trespasser exercising no authority other than his own” Bivens, 403
U.S. at 392,

SLCOND AMENDED COMPLAINT FOR MONLY DAMAGES
-4.

 
10

1

12

13

14

i)

16

17

19

 

 

16.

17.

18.

19,

Case 1:18-cv-02636-CKK Document 14 Filed 03/01/19 Page 5 of 13

marked with “badge TB/468” on onc booklet and then to place all documents related to the
petition into a large plastic bag. Plaintiff Bent complied under duress.

The Chief of Police who directs the Police Officers is the respondent in that second petition,
however, under the direction of the Chief of Police, Officer Brown did nonetheless take the
petition documents and effected yet another confiscation of Bent’s papers without probable
cause shown, as done the day prior with the petition concerning Title 1V-D.

The petition confiscated by Officer Brown sought review of a District of Columbia Circuit
decision concerning the confiscatory practices of the Chicf of Police and, separately. the
absence of direct supervisory authority over the Chicf of Police by the Supreme Court
Justices. In that case below, Bent sought to impose additional procedural rigor within the
Chief of Police operation, but the chief refused to institute even basic procedural safeguards
and thereby made his opinion evident. It is thus also reasonable to presume the Chief of
Police and his Officers are partial to any petition Bent presents, either in retaliation or for
fear of an undesired interdependency with such petition. Nonetheless, it cannot be doubted
that he would much prefer to set aside the petition confiscated by Officer Brown.

The 18-888 booklets confiscated on January 9, 2019, segregated for review and reviewed
February 15, 2019, are reasonably presumed to be substitutes carefully prepared to subvert
Bent's petition, if for no other reason, as retaliation for Bent's suit against the Chief of
Police.

Those reviewed booklets are promptly destroyed and thus the Chief of Police and his
Olticers are assured that no one will ever detect the alleged substitution. However, here
there are unquestionable indicia that the booklets reviewed under [8-888 were not the same

booklets confiscated by Officer Gurris.

SLCOND AMENDED COMPLAINT FOR MONLY DAMAGES

-~Dde

 
Ww

9

10

19

20

2]

N
Ww

in)
“0d

Case 1:18-cv-02636-CKK Document 14 Filed 03/01/19 Page 6 of 13

20. Firstly, the booklets segregated for review under 18-888 were mystcriously docketed on the

precise day of delivery’ while the booklets now reserved for review under 18-917 required
five days of scrutiny. See Appendix p5a, p7a and footnote 4. There exists ne logical
reason for difference in screening of the booklets segregated for 18-888 than booklets
segregated for 18-917 because they were similarly presented and contemporaneously
delivered. However, security screening of booklets segregated for 18-888 was greatly
foreshortened or climinated to permit docketing within mere hours of delivery. This makes
evident that the Police Officers trusted the persons who prepared and delivered the booklets
segregated for 18-888. Had the booklets segregated for 18-888 review been the booklets
Bent delivered, they would have been scrutinized and delayed as were booklets scgregated
for 18-917. It cannot be presumed that the booklets segregated for 18-888 and now

reviewed, were those prepared or delivered by Bent.

21. Secondly, the 18-888 docket makes clear that the Washington State Attorney, not the

Solicitor General, asserts authority to waive the right of Steve Wagner, the Acting Secretary
of the Administration for Children and Families (“ACF”). Acceptance of the state
attorney’s waiver makes evident that the ACF Acting Seeretary, a truly federal actor. has
been substituted by a fictitious state actor of like name. Sec Appendix p5a and p9a. The
subsequent waiver of the Solicitor General? makes this yet more evident that there is a
recognized federal respondent agency in the original booklets it received and thereby warns

that booklets reviewed by the Supreme Court under 18-888 diller substantially from Bent's

 

 

 

' Docket date is determined as 30 days prior to due date of response and date of filing ts the date papers
are delivered to police booth officers. Docket for 18-888 only reflects the initial date of delivery of the
hifurcated petitions but “Response due February 8” fixes the dockeling date of January gy, See
Appendix pSa.

* And the prior interlocutory petition 17-337 that stemmed from the sume case below.

SLCOND AMENDED COMPLAINT FOR MONLY DAMAGES

-f-

 
17

18

19

 

22,

Case 1:18-cv-02636-CKK Document 14 Filed 03/01/19 Page 7 of 13

original booklets served on the Solicitor General. Sce Appendix p5a. If they were identical
as expected, the Supreme Court would have likewise recognized Wagner as a federal
Respondent, would have rejected the improper notice from the Washington (State) Office
of the Attorney, and would have delayed distribution until receiving waiver of the Solicitor
General. See Appendix pSa.

Thirdly, the 18-888 docket does not list the county municipality as a Respondent yet such is
plainly obvious from even the front cover of Bent’s original 18-888 booklet. See and
contrast Appendix p5a and p9a._ Unquestionably, the petition booklets reviewed under
petition 18-888 were clearly not the booklets Bent delivered and did not match the

published scanned copy® on the Supreme Court dockct.

. As noted, 18-917 involves a controversy in which Bent seeks to burden the operation of the

Chicf of Police with additional procedural rigor and, based on his clear reluctance, he

obviously would much prefer to set aside Bent's petition.

. Similarly, under Bent's concurrent 18-888 petition. Bent sought review of 42 U.S.C. $$

651-669 (“Title IV-D"). Under Title IV-D the federal Respondent Steve Wagner, the ACF

Acting Secretary, distributes $500M 7 annually in unallocated federal “Incentives”, Below,

Wagner openly admits Title IV-D {under § 658a) establishes a “regulatory scheme meant to
incentivize” courts via “cooperative [financial] arrangements” with all “appropriate courts.”

However, this financial incentive aberrantly conflicts precedent* of the Supreme Court and

 

 

© hups:/www.supremecourt. gow search aspx? filename=‘docket/docketfiles:himl public’ 18-888 .html

? Unallocated federal "Incentive" grants under 42 U.S.C. § 658a(b) - -Dnount of incentive payment
*“The concept of public confidence in judicial integrity does not easily reduce to precise definition ...
But fit is] compelling [and] “the spectacle of ... handing over moncy to judicial[s] ... should be avoided
if the public is to have faith in the impartiality of its judiciary.” Williams Yulee v. Florida Bar. __
US. 135 S.Ct. 1656, 1667 (2015).

SECOND AMENDED COMPLAINT FOR MONLY DAMAGES

-f-

 
9

10

14

i)

16

17

 

26.

27,

Case 1:18-cv-02636-CKK Document 14 Filed 03/01/19 Page 8 of 13

all officers of the court who benefit, directly or indirectly. from Title IV-D were assuredly

alarmed by possible review of petition 18-888.

. It cannot be reasonably doubted that these alarmed court officers and their fellow associates

throughout the nations judicial enterprise, including the Chief of Police who boasts
membership in the distinguished District of Columbia Bar Association, and all Officers
who he directs, cannot under circumstance of Bent’s cases, be presume impartial to either

petition 18-888 or 18-917.

IV, ALLEGATIONS OF LAW
The published Supreme Court Rules are approved by the Chief Justice of the United States
as the official instructions defining the operation of the Court and includes case filing
procedures.
Supreme Court Rules (1, 12, 13 and 29) lead to the unambiguous conclusion that litigants
are to provide case documents to the Supreme Court Clerk who is thereafter accountable to
assure case documents are filed and not removed from the Court building. This makes
plainly evident the importance of preserving the authenticity of papers via integrity in all
Supreme Court operations, to the effective operation of that Court. Precedent militates such
action because the Supreme “Court has recognized that ... unwammceled functioning of our

courts is [imperative].” Cox v. State of Louisiana, 379 U.S. 559, 562, 85 S.Ct. 476 (1965).

. Plaintiff Bent questions the authenticity of what had been presented to the Supreme Court

Clerk for dockcting in all petitions but most troubling, the booklets reviewed under 18-888.
Plaintiff Bent further avers that his state of uncertainty is reasonable under the
circumstance. lowever, given that Bent’s state of uncertainty and concern about the

authenticily of his litigation documents results from actions of federal officers. their

SECOND AMENDED COMPLAINT VOR MONEY DAMAGES

 

-&-

 
10

ll

12

13

14

15

16

17

 

Case 1:18-cv-02636-CKK Document 14 Filed 03/01/19 Page 9 of 13

confiscatory actions do violently infringe Bent’s Fourth Amendment right to be secure in
his papers and his Fifth Amendment right of due process.

29. By their actions the Police Officers have invalidated Bent’s Certification to the Supreme
Court. There are no explicit requirements stipulated by law and the Chief of Police has
failed to publish explicit requirements that his Police Officers are to preserve documents
while in their possession. Considering the Chief of Police and his Officers expected
partiality towards Bent's petitions, Bent's booklets were not in assuredly safe hands prior to
docketing and the booklets segregated for revicw were not affirmatively authentic.

30. Bent's original certification of the petition booklets was nullified by the police booth
officers who handled Bent's unpackaged booklets for they are not required to assure
authenticity of booklets they present to the clerk.” Booklets reviewed by the Supreme
Court were thus nonconforming and not assuredly equivalent to the original. Bent has
verified the online scanned copies but the paper booklets are not accessible for verification.

31. The import of nonconformity cannot be overstated for nonconformity cradicates reasonable
perception of the Supreme Court as an impartial tribunal under the pragmatic perspective of
that Court as incorporating all operations from receipt of delivery through to case
disposition. Given their usurpation of exclusive authority to file briefs in the Supreme
Court, preccdent imposes the affirmative duty on the Chief of Police and his Officers to
“protect the interests of ... litigants before [the Supreme Court] from unseemly efforts to
pervert judicial action.” Pennekamp v. Florida, 328 U.S. 331, 347, 66 S.Ct 1029 (1946).

Failure by the Chief of Police to assure adequate procedural integrity violates Bent's

 

? Certitication of authenticity. a> apparent under Rule 12.7. must be expheit and ts not presumed.

SECOND AMENDED COMPLAINT FOR MONEY DAMAGES
Ye

 

 
tw

 

 

Case 1:18-cv-02636-CKK Document 14 Filed 03/01/19 Page 10 of 13

Statutory right to petition the Supreme Court and his federal constitutional right of access to
an impartial tribunal and right to be secure in his papers.

32. Because the Police Officers. like clerks from other courts'’, operate beyond the supervisory
constraint of the Supreme Court Justices, it is incumbent on Police Officers to certify the
authenticity of all papers presented to the Supreme Court Clerk and moreover, is
constitutionally obliged to make that certification to Bent.'' Lack of a verifiable certificate
is, given their partiality to Bent's petitions. presumptive evidence that booklets reviewed by

the Supreme Court under 18-888 were inauthentic.

VL CLAIMS
CLAIM ONE
SUPREME COURT POLICE INTERVENTION VIOLATES PLAINTIFFS’ RIGIIT TO BE
SECURE IN HIS PAPERS AS GUARANTEED BY THE FOURTH AMENDMENT TO THE
UNITED STATES CONSTITUTION

33. Each of the preceding paragraphs is incorporated herein.

34. Plaintiff Bent has a federal right to be secure in his papers as guaranteed by the Fourth
Amendment. This requires that all processes integrated into the Supreme Court operations,
including the confiscatory practice interjected by the Police Officers in the case filing
process, affirmatively secure Bent’s papers after delivery.

35. Papers such as Bent’s Petitions submitted to the Supreme Court must be handled only by

authorized personnel who are held accountable to affirmatively preserve documents

 

Including certification of service required under Rule 29.5 and document preparation under Rule 33.1
of this Court which assuredly apply to the version of petition to be reviewed.

"A natural consequence of Bent’s Fourth Amendment guarantee to be secure in his papers whenever
his papers are confiscated by federal officers.

SECOND AMENDED COMPLAIN TF FOR MONLY DAMAGES
-10-

 
9

10

1]

12

]4

15

16

 

 

36.

Case 1:18-cv-02636-CKK Document 14 Filed 03/01/19 Page 11 of 13

intended for review by the Court. Confiscation without probable cause shown, improperly
invalidated Bent’s certificates intended for the Supreme Court Clerk and inflicted severe
injury to Bent’s fundamental right to be secure in his papers. Such action by a federal
officer demands strict judicial scrutiny for disposing of this claim.

The demonstrated effectiveness of non-confiscatory process in numerous inferior courts,
affording liligants the option of direct hand-delivery of documents to court clerks, provides
unrefutable evident that confiscation. without probable cause shown. is unnecessary.
Accordingly, the coincident infringement of Bent’s fundamental right to be secure in his
papcrs, is likewise unnecessary and as such. the confiscatory practice imposed by the Chief

of Police and his Officers cannot clear strict judicial scrutiny.

CLAIM TWO

SUPREME COURT POLICE INTERVENTION VIOLATES PLAINTIFFS’ RIGHT TO DUE

PROCESS AS GUARANTEED BY THE FIFTH AMENDMENT TO THE UNITED STATES

37.

38.

CONSTITUTION
Each of the preceding paragraphs is incorporated herein.
Plaintiff Bent has a fedcral statutory right of meaningful access to petition the Supreme
Court that is guaranteed by the Due Process clause of the Fifth Amendment. Meaningful
access requires that Plaintiff Bent be assured that his filings, throughout all processes
integrated into the Supreme Court operations. including the confiscatory practice interjected
by the Chief of Police and his Officers in the case filing process, are affirmatively Bent’s
tilings that communicate his requests, arguments and pleas. Failure by the Chief of Police
and his Officers to assure that Bens uncompromised filings were presented to the Supreme

Court Clerk therefore violated Bent’s right of access to an affirmatively impartial tribunal.

SLCOND AMENDED COMPLAINT FOR MONEY DAMAGES

 
12

13

I4

15

16

17

 

 

39.

40.

Case 1:18-cv-02636-CKK Document 14 Filed 03/01/19 Page 12 of 13

By way of the confiscatory practice of the Chief of Police and his Officers, they have
interjected themselves into the adjudicative process of the Supreme Court. As such, their
failure to reasonably protect Plaintiff Bent’s papers submitted for review, such that papers
filed with the Court fail to represent his requests, arguments and pleas, then, for all practical
purposes the Chief of Police and his Officers has in fact denied Plaintiff Bent meaningful
access to the Court. Such action by a federal officer demands strict judicial scrutiny for
disposing of this claim.

As noted, most infcrior courts afford filers the option to directly hand-deliver documents to
their Court Clerks and provide for inspection in view of filers at the point of entry to the
Court and thereby assure this practice is workable. Accordingly, the coincident
infringement of Bent’s fundamental right of access to an affirmatively impartial tribunal, is
likewise unnecessary and as such, the contiscatory practice imposed by the Chicf of Police

and his Officers cannot clear strict judicial scrutiny.

SECOND AMENDED COMPLAINT LOR MONLY DAMAGES

-42

 
10

1]

13

14

15

16

 

Case 1:18-cv-02636-CKK Document 14 Filed 03/01/19 Page 13 of 13

Vil. PRAYER FOR RELIEF
41. WHEREFORE, Plaintiff Bent respectfully prays for a judgment against defendants for
compensatory relief including:
A) Damages award of $250,000 — roughly half the expected value of Bent's petitions that
have now been compromised by the Chief of Police and his Officers.
B) Bent's reasonable costs and expenses of this action:

C) That this Court retain jurisdiction of this matter for the purpose of enforcing this Court's

 

orders;
Signature executed on 25" day of February 2019, /s/ Michacl Bent
Michael S. Bent, pro se
1115 SE 164 Ave Suite 210-N-8
Vancouver, WA 98683
msgbent@gmail.com
VERIFICATION

Plaintiff MICHAEL S. BENT hereby declare. verify. certify and state, pursuant to the penalties
of perjury under the laws of the United States, and by the provisions of 28 U.S.C. § 1746, that
the above and foregoing representations are true and correct to the best of his knowledge,
information, and belief.

Executed at Washington District of Columbia, on 25" day of February 2019,

‘s' Michael Bent
Michael S. Bent, pro se

SECOND AMENDED COMPLAIN] FOR MONLY DAMAGES

-|3-

 

 
